     Case 1:03-md-01570-GBD-SN Document 4313 Filed 12/31/18 Page 1 of 1




                                                              December 31, 2018
VIA ECF
 The Honorable George B. Daniels                   The Honorable Sarah Netburn
 United Stated District Court                      U.S. Magistrate Judge
 Southern District of New York                     United States District Court
 Daniel Patrick Moynihan United States             Southern District of New York
 Courthouse                                        Thurgood Marshall U.S. Courthouse
 500 Pearl Street                                  40 Foley Square
 New York, New York 10007                          New York, New York 10007

       Re:     In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)
               Angelini, et al. v. Islamic Republic of Iran, 18-cv-12368

Dear Judge Daniels and Magistrate Judge Netburn:

        As required by the Court’s July 10, 2018 Amended Order Approving Notices to
Conform, Short Form Complaints and Notices of Amendment (ECF Doc. 4045), we submit this
letter on behalf of the 10 plaintiffs in Angelini et al. v. Islamic Republic of Iran, civil docket no
18-cv-12368, who have filed Short Form Complaint against the Islamic Republic of Iran (“Iran”)
and wrote to request that the action be made part of this multi-district litigation (03 MDL 1570).
We have also filed a Related Case Statement on the civil docket, explaining why the newly filed
case is related to 03 MDL 1570.

                                                              Respectfully,

                                                              KREINDLER & KREINDLER LLP

                                                              /s/ James P. Kreindler
